            Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 1 of 31



                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


_______________________________________
DONALD V. PORRECA                                   )
                                                    )
                                                    )
               Plaintiff,                           )    CIVIL ACTION NO.:
                                                    )
       v.                                           )
                                                    )
ALTERNATIVE ENERGY HOLDINGS, LLC;                   )
KEVIN T. CARNEY; ROBERT IREY;                       )
JONATHAN FREEZE; DODARO,                            )
MATTA & CAMBEST, P.C.; DMC BRADLEY;                 )
MICHAEL J. HAMMOND; and                             )
STEVEN M. TOPRANI.                                  )
                                                    )
               Defendants                           )
                                                    )
_______________________________________

                                         COMPLAINT

       Plaintiff, Donald V. Porreca, by and through his undersigned attorneys, hereby files this

Complaint against Alternative Energy Holdings, LLC, Kevin T. Carney, Robert Irey, Jonathan

Freeze, DMC Bradley, Dodara, Matta & Cambest, P.C., Michael J. Hammond, and Steven M.

Toprani, stating as follows:

                                           PARTIES

       1.      Plaintiff Donald V. Porreca (“Porreca”) is an adult individual who resides at 555

Wandering Lane, Beaver, WV 25813.

       2.       Defendant Alternative Energy Holdings, LLC (“AEH”) is a Florida limited liability

company with addresses at 3030 N. Rocky Point Drive, Tampa, Florida 33607 and 7635 Fields

Road, Chagrin Falls, Ohio 44023.



                                                1
            Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 2 of 31



       3.      Defendant Kevin T. Carney (“Carney”) is an adult individual who, upon information

and belief, resides at 7635 Fields Rd., Chagrin Falls, Ohio 44023. At all times material herein,

Defendant Carney was the Manager and CEO of Defendant AEH and a Manager of The Maxximus

Group, LLC.

       4.      Defendant Robert Irey (“Irey”) is an adult individual who, upon information and

belief, resides at 4000 Mason Lane, Apartment 4409, Pittsburgh, PA 15205. At all times material

herein, Defendant Irey was a Manager of Defendant AEH and a Manager of The Maxximus Group,

LLC.

       5.      Defendant Jonathan Freeze (“Freeze”) is an adult individual whose last known

address is 3000 Mason Lane, Apartment. 3401, Pittsburgh, PA 15205. At all times material herein,

Defendant Freeze was a Manager of Defendant AEH. Defendant Freeze was a registered

stockbroker from October 1995 to April 2017. He was permanently barred from the securities

industry by the Financial Industry Regulatory Authority (“FINRA”) in August 2017.

       6.      Defendant Dodara, Matta & Cambest, P.C. (“DMC”) is a law firm located at

Southpoint Town Center, 1900 Main Street, Suite 207, Canonsburg, PA 15317.

       7.      Defendant DMC Bradley is a joint venture between Defendant DMC and the

Bradley Law Firm and located at 1900 Main Street, Suite 207, Canonsburg, PA 15317, and upon

information and belief was formed in January 2017.

       8.      Defendant Michael J. Hammond (“Hammond”) was at all times material herein a

partner with Defendants DMC and DMC Bradley.

       9.      Defendant Steven M. Toprani (“Toprani”) was at all times material herein a partner

with Defendants DMC and DMC Bradley.




                                                2
              Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 3 of 31



                                   JURISDICTION AND VENUE

        10.      The jurisdiction of this Court is based on 28 U.S.C. § 1332. The matter in

controversy exceeds the sum of $75,000 and is between citizens of different states. Plaintiff is a

resident of the state of West Virginia; Defendants Irey, Freeze, DMC, DMC Bradley, Hammond,

and Toprani are residents of the Commonwealth of Pennsylvania; and Defendants AEH and Carney

are residents of Florida and Ohio, respectively.

        11.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2), because a substantial

part of the events or omissions giving rise to the claim occurred in this judicial district, and/or a

substantial part of the property that is the subject of this action is situated in this judicial district.

                                                 FACTS

Background—Defendants Carney and Freeze

        12.      On June 6, 2016, Defendant Carney was indicted by a Grand Jury sitting in Geauga

County, Ohio on six (6) counts, and on or about December 27, 2016, pled guilty to Grand Theft and

Forgery (“Carney criminal conviction”).

        13.      Defendant Freeze was a registered securities representative with Fortune Financial

Services, Inc. (“Fortune”) from July 2015 through April 2017, and offered and sold AEH Notes to

his Fortune clients and others.

        14.      On or about October 15, 2015, Defendant Freeze entered into a Letter of Acceptance,

Waiver and Consent (“AWC”) with FINRA whereby he was suspended for ten (10) business days

and assessed a $5,000 fine for borrowing money from a customer (“FINRA Suspension).

        15.      On or about June 20, 2017, FINRA notified Defendant Freeze of an investigation

of Defendant Freeze relating to his recommendations of variable annuities. On or about August 14,

                                                     3
             Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 4 of 31



2017, Defendant Freeze entered into another AWC with FINRA whereby he was permanently

barred from the securities industry in all capacities for refusing to provide documents and

information in connection with FINRA’s investigation (“FINRA Bar”).

Defendant AEH and the Joint Venture

       16.      On or about May 31, 2016, Defendant AEH purportedly entered into a Joint Venture

Agreement with D4 Energy Group, whereby Defendant AEH would act as a funding source to

provide predevelopment working capital for a series of alternative energy processing plants (“J.V.

Agreement”).

       17.      Defendant Carney signed the J.V. Agreement as the “authorized member” of

Defendant AEH, six (6) days before he was indicted by an Ohio Grand Jury.

       18.      In or about June 2016, Defendants Carney, Irey, and Freeze, on behalf of Defendant

AEH, began to offer and sell investment opportunities to individuals, purportedly to raise funds for

the alternative energy processing plants pursuant to the J.V. Agreement.

       19.      Upon information and belief, Defendant DMC, through Defendant Toprani, began

representing Defendants Irey and Freeze for unrelated matters prior to the J.V. Agreement, and,

with Defendant Hammond, continued representing Defendants Irey and Freeze during the

solicitation of investors on behalf of Defendant AEH.

       20.      Upon information and belief, Defendant DMC Bradley was formed in or about

January 2017. Thereafter, Defendants DMC and DMC Bradley, through Defendants Toprani and

Hammond, represented Defendants Irey, and Freeze, and beginning in approximately April 2017,

added Defendants AEH and Carney to the representation.



                                                 4
             Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 5 of 31



       21.      Upon information and belief, Defendant Toprani drafted a Memorandum of

Understanding initially used to solicit investors on behalf of Defendants AEH, Carney, Irey, and

Freeze, and personally met with potential investors in the Defendants DMC and DMC Bradley

offices located at1900 Main Street, Suite 207, Canonsburg, PA 15317 to solicit their investments.

       22.      Upon information and belief, Defendant Toprani subsequently drafted the more

formal promissory notes (“AEH Notes”) and membership unit purchase agreements (“Membership

Agreements”) used to memorialize investments in Defendant AEH.

Sale of the Membership Unit Purchase Agreement to Plaintiff Porreca

       23.      Plaintiff Porreca is currently 75 years old and is retired. He had previously purchased

an annuity insurance product through Defendant Freeze.

       24.      In or about July 2017, Defendant Freeze and Plaintiff Porreca had a telephone

conversation in which Defendant Freeze discussed an investment opportunity in Defendant AEH.

Defendant Freeze advised Plaintiff Porreca that the invested funds would be used for an alternative

energy processing plant in Greenville, SC pursuant to a Joint Venture Agreement between

Defendant AEH and D4 Energy Group. Defendant Freeze provided Plaintiff Porreca with various

documents by email, including a power point presentation and other documents which represented

as follows:

                a.     That $130 million had already been secured for the project;

                b.     That the Greenville, SC project is ready to launch with an August 2017

                closing of $130 million; and




                                                   5
             Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 6 of 31



                c.     That construction of the first plant began in April 2016 and is scheduled to

                be completed in October 2017.

       25.      Plaintiff Porreca specifically questioned Defendant Freeze regarding the legitimacy

of the investment. Defendant Freeze replied that he would not have left a high-salary position to

work for AEH if it were not legitimate.

       26.      After reviewing the materials provided to him, and discussing the investment with

Defendant Freeze, Plaintiff Porreca decided to invest in Defendant AEH.

       27.      On or about July 27, 2017, Defendant Carney, representing and on behalf of

Defendant AEH, executed a Membership Agreement in favor of Plaintiff Porreca (“Plaintiff’s

Membership Agreement”) for the sale of 2,500 Membership Units in AEH in exchange for

$100,000. An addendum to the agreement provides that on or before September 1, 2017, Defendant

Freeze and/or The Maxximus Group LLC will repay the $100,000 to Plaintiff Porreca in exchange

for 50% of all dividends and/or disbursements earned as a result of Plaintiff Porreca’s ownership

of the Membership Units.

                A true and correct copy of Plaintiff’s Membership Agreement is attached hereto as

Exhibit 1.

       28.      When Plaintiff Porreca questioned Defendant Freeze why he would agree to the

addendum, Defendant Freeze responded that he “would spend $100,000 to make a million.”

       29.      On or about July 28, 2017, Plaintiff Porreca wired $100,000 to Defendant AEH’s

PNC Bank account.




                                                 6
             Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 7 of 31



       30.        Upon information and belief, at least 23 individuals invested in AEH Notes and/or

Membership Agreements, at least 12 of whom invested prior to Plaintiff Porreca’s investment.

Upon information and belief, none of the individuals who invested in AEH have been repaid under

the terms of the AEH Notes or Membership Agreements.

       31.        In connection with the offer and sale of the Membership Agreement, Defendants

AEH, Carney, Irey, and Freeze failed to disclose material facts to Plaintiff Porreca, including but

not limited to:

                  a.     Defendant Carney’s criminal conviction;

                  b.     Defendant Freeze’s FINRA Suspension;

                  c.     That the AEH Membership Agreement was a “security” which was neither

                  registered nor exempt from registration with the Securities and Exchange

                  Commission (“SEC”) and the West Virginia Securities Commission;

                  d.     That Defendant AEH, through at least Defendant Carney, was purportedly

                  attempting to repay AEH investors by engaging in a fraudulent “prime bank trading

                  platform;” and

                  e.     That, upon information and belief, none of the AEH investors had received

                  payments under their respective AEH Notes or Membership Agreements.

       32.        Plaintiff Porreca received an AEH Certificate dated July 27, 2017 which indicated

ownership of 1,250 membership units in AEH. In an attempt to convince Plaintiff Porreca that the

payment from Defendant Freeze and/or The Maxximus Group LLC under the addendum was

forthcoming, Plaintiff Porreca was also provided with a separate AEH Certificate indicating The



                                                  7
             Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 8 of 31



Maxximus Group LLC’s ownership of 1,250 units. Subsequently, Plaintiff Porreca received a

second certificate for 1,250 units in AEH, dated August 21, 2017.

       33.      Upon information and belief, only some of the AEH investors received AEH

membership units, raising questions concerning valuation of the units and equal treatment of

investors. At no time did Plaintiff Porreca receive any information which would adequately value

AEH membership units, and upon information and belief, the AEH membership units are virtually

worthless.

Plaintiff Porreca’s AEH Note

       34.      In or before February 2018, Plaintiff Porreca expressed concerns that he had not

received any payment under Plaintiff’s Membership Agreement. In an effort to allay those concerns,

Defendant Carney provided Plaintiff Porreca with an AEH Note as a replacement for the

Membership Agreement (“Plaintiff’s AEH Note”) by email dated February 27, 2018. Plaintiff’s

AEH Note provides as follows:

                a.     The Maturity Date of the AEH Note is April 15, 2018;

                b.     The “earned fee” due Plaintiff Porreca on or before the Maturity Date is 50%

                       of the principal loan value, equal to $50,000. Thus, the total due, with earned

                       fee and principal, is $150,000;

                c.     Plaintiff Porreca is granted 2,500 Membership Units in Defendant AEH;

                d.     In the event of default, the “outstanding principal balance and maximum

                       earned hereunder” shall bear interest at 13.5% per year, calculated from the

                       date of such default until fully paid; and



                                                  8
             Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 9 of 31



                e.     The proceeds received from the lender shall be used for expenses relating to

                       the project development of Defendant AEH.

                A true and correct copy of Plaintiff’s AEH Note is attached hereto as Exhibit 2.

       35.      Plaintiff’s AEH Note provides for a return of the $100,000 principal plus an “earned

fee” of $50,000, representing a 50% return in less than three months. There is no indication in

the AEH Note or other documents or information provided to Plaintiff Porreca regarding how

Defendant AEH would generate profits to repay the AEH Note in such a short time period,

particularly when Defendant AEH’s own documents provided to Plaintiff Porecca and other AEH

investors at that time state that the first plant would not be fully operational until fiscal 2019.

       36.      The AEH Notes sold to investors varied with respect to the percentage of the “earned

fee” (from 30% to 100%) and the term of the notes (from 30 days to three months), indicating

unequal treatment of AEH noteholders.

       37.      Plaintiff Porreca did not receive the payments promised in Plaintiff’s AEH Note on

or before the Maturity Date, nor has he received any payments to date relating to his investment in

the AEH.

       38.      Plaintiff Porreca did not sign the Membership Agreement because he believed that

he would soon be repaid by Defendant Freeze. Plaintiff Porreca did not sign the AEH Note,

believing that he could not trust any of the Defendants at that point.

       39.      Plaintiff’s Membership Agreement and Plaintiff’s AEH Note are “securities,” as

that term is defined under Section 2(a) of the Securities Act of 1933 (“1933 Act”), 15 U.S.C.A.

§77(b)(1) and Section 32-4-401(n) of the West Virginia Securities Act.



                                                   9
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 10 of 31



       40.     Plaintiff’s Membership Agreement and Plaintiff’s AEH Note were not registered

with the SEC or the West Virginia Securities Commission, nor were they exempt from registration.

       41.     Federal and state securities laws require that all material facts be accurately

disclosed to potential investors. Defendants failed to provide Plaintiff Porreca with material facts

concerning the AEH investment, including but not limited to:

               a.     Defendant Carney’s criminal conviction;

               b.     Defendant Freeze’s FINRA Suspension;

               c.     Defendant Freeze’s FINRA Bar;

               d.     That Plaintiff’s Membership Agreement and Plaintiff’s AEH Note were

               “securities” which were neither registered nor exempt from registration as required

               by the SEC and the West Virginia Securities Commission;

               e.     That Defendant AEH, through at least Defendant Carney, was purportedly

               attempting to repay AEH investors by engaging in a fraudulent “prime bank-trading

               platform;”

               f.     That Defendant AEH could not generate enough income to make payments

               to Plaintiff Porreca under Plaintiff’s Membership Agreement and Plaintiff’s AEH

               Note; and

               g.     That none of the investors in AEH had received any payments whatsoever

               under their respective investments.




                                                10
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 11 of 31



False Hopes and Intimidation Tactics

       42.     By at least February 2017, AEH investors were complaining to Defendants Carney,

Irey, and Freeze that they were not receiving payments under their respective AEH Notes and

Membership Agreements. In response, Defendant Carney provided periodic “updates” to AEH

investors in order to allay investor concerns.

       43.     Defendant Carney stated in “updates” that repayment on the AEH Notes, as well as

the project funding for the J.V. Agreement, would be funded by a variety of sources, including

“private placement trade platforms” conducted by Resolute Technology Trust LLC (“RTT”).

       44.     Documents provided by Defendants Carney, Irey, and Freeze to AEH investors

describe the RTT “platforms” as buying and selling “prime bank notes” in Europe and Asia with

“zero risk to the investors.”

       45.     Several law enforcement and regulatory agencies have issued warnings to the public

about “prime bank” scams, including the Federal Bureau of Investigation and the SEC. In the SEC’s

February 5, 2015 “Investor Alert: Prime Bank Investments are Scams,” the SEC states: “All ‘prime

bank’ investment programs are fraudulent.”

       46.     Defendant Carney continued to provide these “updates” to AEH Noteholders

through at least Spring 2019, each “update” stating that either the funds for the repayment to

noteholders would be obtained soon, or the funds were already deposited into a separate account

and would be distributed to noteholders shortly. Many of these “updates” identified Defendants

Hammond and Toprani as the AEH attorneys who would be facilitating the repayments, thus adding

legitimacy to the proposed repayment.




                                                 11
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 12 of 31



       47.     Many of the “updates” required AEH investors to complete a “Debt Repayment

Worksheet” for the stated purpose of facilitating the repayment; however, the information requested

in the worksheet should have already been known to Defendant AEH as the issuer of the securities.

       48.     Defendant Toprani met with at least some AEH investors in the Defendants DMC

and DMC Bradley in their Canonsburg, PA office to convince noteholders that the AEH program

was legitimate and that the noteholders would be receiving payment in the near future. Defendants

Toprani and Hammond were “cc’d” on many of “updates” even after it is believed they ended their

legal representation.

       49.     Simultaneous with providing the false “updates” to AEH noteholders, Defendants

AEH and Carney, with the assistance of Defendants Hammond and Toprani, employed intimidation

tactics in an effort to deter AEH investors from seeking information concerning the legitimacy of

the AEH program and discussing the AEH investment with one another, including but not limited

to:

               a.       Requiring AEH noteholders to sign a Mutual Non-Circumvention, Non-

               Disclosure Confidentiality Agreement (“Non-Disclosure Agreement”), which inter

               alia prohibits contact with third parties regarding the AEH program;

               b.       Expressly forbidding AEH investors from contacting D4 Energy Group,

               RTT, or anyone at Defendant AEH except for Defendant Carney;

               c.       Stating in various “updates” that any sharing of negative “unsubstantiated

               rumors” concerning the AEH program would be a violation of the “Non-Disclosure

               Agreement” and would subject the violator to legal action;




                                                12
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 13 of 31



               d.     Stating in at least one “update” that taking an adversarial position to

               Defendant AEH would be “tortious conduct” and would subject the violator to legal

               action; and

               e.     Specifically identifying one AEH investor who “has made statements that

               are libelous and damaging” to the reputation of AEH and others.

       50.     In at least one instance, Defendant Hammond used DMC Bradley letterhead to

threaten an AEH investor with legal action when the investor attempted to obtain information

concerning the AEH projects from a representative of D4 Energy Group.

       51.     Defendants’ actions set forth in paragraphs 42 through 50 above created a chilling

effect on AEH investors’ efforts to obtain information about their investments.

       52.     In an “update” to AEH noteholders dated March 9, 2018, Defendant Carney

admitted that “no profits have been made by AEH from its inception and has been operating strictly

upon debt incurred via loans made to AEH.”

Attorney Defendants’ Lack of Due Diligence

       53.     In the decision to commence representation of Defendants AEH, Carney, Irey, and

Freeze, and to continue that representation until at least October 2017, Defendants DMC, DMC

Bradley, Hammond and Toprani failed to exercise due care in recognizing and/or negligently or

recklessly ignoring numerous red flags, including:

               a.     Defendant Carney’s criminal conviction;

               b.     Defendant Freeze’s FINRA Suspension;

               c.     Defendant Freeze’s FINRA Bar;

                                                13
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 14 of 31



               d.      That the Membership Agreements and AEH Notes were “securities” which

               were neither registered nor exempt from registration with the SEC, the West

               Virginia Securities Commission, and other state’s securities agencies in which sales

               occurred ;

               e.      That the AEH Notes promised repayment of principal and interest to

               noteholders within time periods ranging from thirty (30) days to three (3) months,

               when in fact offering documents provided to noteholders indicated that the first AEH

               processing plant would not be in operation until fiscal 2018 or 2019;

               f.      That Defendant AEH, through at least Defendant Carney, was purportedly

               attempting to repay AEH noteholders by engaging in a fraudulent “prime bank

               trading platform;” and

               g.      That Defendants Carney, Irey, and Freeze continued to solicit investors in

               Defendant AEH when none of the current AEH noteholders had received payments

               under their respective AEH Notes.

       54.     Despite these “red flags,” Defendants DMC, DMC Bradley, Hammond and Toprani

agreed to represent Defendants AEH, Carney, Irey, and Freeze, and continued that representation

until at least October 2017. During that time, the actions of Defendants DMC, DMC Bradley,

Hammond, and Toprani, resulted in the continuation of the fraud perpetrated on AEH investors,

including Plaintiff Porreca.

       55.     Despite these “red flags,” Defendant Toprani, on behalf of Defendants DMC and

DMC Bradley, upon information and belief, drafted the Memorandum of Understanding initially




                                                14
           Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 15 of 31



used to solicit investors and met with potential AEH investors to solicit their investments and, upon

information and belief, drafted the AEH Notes and Membership Agreements.

       56.     Defendant Toprani knew or should have known that potential investors in AEH

would be guided by the Memorandum of Understanding, AEH Notes, and Membership Agreements

in their respective investment decisions.

       57.     Plaintiff Porreca has not received any payment whatsoever under the terms of the

AEH Note, despite repeated requests to Defendant Freeze and other Defendants.

       58.     Upon information and belief, Plaintiff Porreca has been the victim of a fraud,

perpetrated by the intentional and/or negligent conduct of Defendants AEH, Carney, Irey, and

Freeze, and by the negligent and/or reckless conduct of Defendants DMC, DMC Bradley,

Hammond and Toprani.

       59.     The fact that Defendants AEH, Carney, Irey, and Freeze were represented by

Defendants DMC, DMC Bradley, Hammond, and Toprani added an element of legitimacy to the

AEH investment. The fact that Defendants DMC, DMC Bradley, Hammond and Toprani

participated in the false hopes and intimidation tactics set forth above created a chilling effect on

any efforts of Plaintiff Porreca and other AEH noteholders to investigate the legitimacy of the AEH

program.

       60.     Defendants DMC, DMC Bradley, Hammond, and Toprani knew or should have

known that their efforts on behalf of Defendants AEH, Carney, Irey, and Freeze set forth above

would have the effect of legitimizing the AEH program, allaying investor concerns, and deterring

investors’ efforts to obtain accurate information concerning the AEH investment.




                                                 15
           Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 16 of 31



        61.     Had AEH investors, prior to Plaintiff Porreca’s investment, been privy to accurate

information concerning the AEH program, they would likely have uncovered the fraud and Plaintiff

Porreca and other subsequent investors would not have made their respective investments in the

first place.

        62.     Each of the “red flags” set forth in paragraph 53 above constitute material facts

which Defendants DMC, DMC Bradley, Hammond, and Toprani were required to disclose to

Plaintiff Porreca but failed or refused to do so.

        63.     In view of the numerous “red flags” set forth in paragraph 53 above, a reasonable

attorney in the same or similar circumstances would have discovered the fraud perpetrated on

Plaintiff Porreca and other AEH investors by Defendants AEH, Carney, Irey, and Freeze.

                                          CAUSES OF ACTION

                                              COUNT 1

            OFFER AND SALE OF AN UNREGISTERED SECURITY
 IN VIOLATION OF SECTION 32-3-301 OF THE WEST VIRGINIA SECURITIES ACT

                           (Defendants AEH, Carney, Irey, and Freeze)

        64.     Plaintiff Porreca hereby incorporates the allegations of paragraphs 1 through 63 by

reference, as if fully set forth below.

        65.     Defendants AEH, Carney, Irey, and Freeze offered and sold the Membership

Agreement and AEH Note to Plaintiff Porreca in the state of West Virginia.

        66.     The Membership Agreement and AEH Note are “securities” under Section 32-4-

401(n) of the West Virginia Securities Act.


                                                    16
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 17 of 31



        67.     No registration statement has been filed with the West Virginia Securities

Commission with respect to the Membership Agreement and AEH Note.

        68.     No exemption filings have been made with the West Virginia Securities

Commission with respect to the Membership Agreement and AEH Note.

        69.     As a result, Defendants AEH, Carney, Irey, and Freeze offered and sold an

unregistered, non-exempt security to Plaintiff Porreca in violation of Section 32-3-301 of the West

Virginia Securities Act;

        70.     Defendants AEH, Carney, Irey, and Freeze are liable jointly and severally to

Plaintiff Porreca pursuant to Section 32-4-410 of the West Virginia Securities Act, for the

consideration paid by Plaintiff for the Membership Agreement and AEH Note, with interest thereon.

                                              COUNT II

        OFFER AND SALE OF AN UNREGISTERED SECURITY IN VIOLATION
                              OF THE SECURITIES ACT OF 1933

                           (Defendants AEH, Carney, Irey, and Freeze)

        71.     Plaintiff Porreca hereby incorporates the allegations of paragraphs 1 through 70 by

reference, as if fully set forth below.

        72.     Defendants AEH, Carney, Irey, and Freeze, by engaging in the conduct described

above, directly or indirectly, made use of means or instruments of transportation or communication

in interstate commerce or of the mails, to offer to sell or to sell securities, or to carry or cause such

securities to be carried through the mails of in interstate commerce for the purpose of sale or for

delivery after sale.


                                                   17
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 18 of 31



        73.     No registration statement and no exemption filings have been filed with the SEC

with respect to the Membership Agreement and AEH Note;

        74.     As a result, Defendants AEH, Carney, Irey, and Freeze offered and sold unregistered

securities to Plaintiff Porreca without an exemption from registration in violation of Section 5 of

the 1933 Act, 15 U.S.C.A. §77e.

        75.     Defendants AEH, Carney, Irey, and Freeze are liable jointly and severally to

Plaintiff Porreca for the consideration paid by the Plaintiff for the Membership Agreement and

AEH Note, with interest thereon.

                                              COUNT III
                                          SECURITIES FRAUD
                      (Section 32-1-101 of the West Virginia Securities Act)

                             (Defendants AEH, Carney, Irey, and Freeze)

        76.     Plaintiff Porreca hereby incorporates the allegations of paragraphs 1 through 75 by

reference, as if fully set forth below.

        77.     In offering to sell the Membership Agreement and AEH Note to Plaintiff Porreca,

Defendants AEH, Carney, Irey, and Freeze omitted to state material facts necessary in order to

make statements made, in light of the circumstances under which they were made, not misleading,

including but not limited to the following:

                        a.       Defendant Carney’s criminal conviction;

                        b.       Defendant Freeze’s FINRA Suspension;

                        c.       Defendant Freeze’s FINRA Bar;


                                                 18
           Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 19 of 31



                      d.     That the Membership Agreement and the AEH Note were

                      “securities” which was neither registered nor exempt from registration as

                      required by the SEC and the West Virginia Securities Commission;

                      e.     That Defendant AEH, through at least Defendant Carney, was

                      purportedly attempting to repay AEH investors by engaging in a fraudulent

                      “prime bank trading platform;”

                      f.     That Defendant AEH could not generate enough income to make

                      payments to Plaintiff Porreca under the Membership Agreement and AEH

                      Note; and

                      g.     That, upon information and belief, none of the current or previous

                      investors of AEH had received payments equal to those promised in their

                      respective promissory investments.

       78.    Had Defendants AEH, Carney, Irey, and Freeze made the statements set forth above,

Plaintiff Porreca would not have agreed to invest in the Membership Agreement and AEH Note.

       79.    Defendants AEH, Carney, Irey, and Freeze’s omissions to state material facts in

connection with the AEH Note caused Plaintiff Porreca to suffer damages of at least the principal

amount of the Membership Agreement and AEH Note plus interest.

       80.    Defendants AEH, Carney, Irey, and Freeze are liable jointly and severally to

Plaintiff Porreca pursuant to Section 32-1-101 of the West Virginia Securities Act, for the

consideration paid by the Plaintiff for the Membership Agreement and AEH Note, with interest

thereon.



                                               19
           Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 20 of 31



                                              COUNT IV

                                          SECURITIES FRAUD
               SECTIONS 10(B) OF THE SECURITIES EXCHANGE ACT OF 1934
                              (15 U.S.C. §78j(b) and SEC Rule 10b-5)

                           (Defendants AEH, Carney, Irey, and Freeze)

        81.      Plaintiff Porreca hereby incorporates the allegations of paragraphs 1 through 80 by

reference, as if fully set forth below.

        82 .     In violation of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder, Defendants AEH, Carney, Irey, and Freeze, in connection with the Membership

Agreement and the AEH Note, by use of the means and instrumentalities of interstate commerce

and of the mails, employed one or more device, scheme or artifice to defraud the Plaintiff; by

omitting to state one or more material facts to the Plaintiff necessary in order to make the statements

made, in the light of the circumstances in which they were made, not false and misleading, and

engaged in other acts, practices or courses of business which operated to defraud and deceive the

Plaintiff, all to his financial harm.

        83.      In offering to sell the Membership Agreement and AEH Note to Plaintiff Porreca,

Defendants AEH, Carney, Irey, and Freeze omitted to state material facts necessary in order to

make statements made, in light of the circumstances under which they were made, not misleading,

including but not limited to the following:

                 a.     Defendant Carney’s criminal conviction;

                 b.     Defendant Freeze’s FINRA Suspension;



                                                  20
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 21 of 31



              c.      Defendant Freeze’s FINRA Bar;

              d.      That the Membership Agreement and the AEH Note were “securities” which

              was neither registered nor exempt from registration as required by the SEC and the

              West Virginia Securities Commission;

              e.      That Defendant AEH, through at least Defendant Carney, was purportedly

              attempting to repay AEH investors by engaging in a fraudulent “prime bank-trading

              platform;”

              f.      That Defendant AEH could not generate enough income to make payments

              to Plaintiff Porreca under the Membership Agreement and the AEH Note; and

              g.      That, upon information and belief, none of the current or previous investors

              of AEH had received payments equal to those promised in their respective

              investments.

       84.    Defendants’ omissions were intended to deceive, and did in fact deceive, the

Plaintiff, for the purpose of causing the Plaintiff to invest in the Membership Agreement and the

AEH Note.

       85.    Had Defendants AEH, Carney, Irey, and Freeze made the statements set forth above,

Plaintiff Porreca would not have agreed to invest in the Membership Agreement and the AEH Note.

       86.    Defendants AEH, Carney, Irey, and Freeze’s omissions to state material facts in

connection with the Membership Agreement and the AEH Note caused Plaintiff Porreca to suffer

damages of at least the principal amount of the Membership Agreement and AEH Note plus interest.




                                               21
            Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 22 of 31



        87.     Defendants AEH, Carney, Irey, and Freeze are liable jointly and severally to

Plaintiff Porreca for the consideration paid by the Plaintiff for the Membership Agreement and

AEH Note, with interest thereon.

                                            COUNT V
                 BREACH OF CONTRACT/DEFAULT ON THE AEH NOTE

                           (Defendants AEH, Carney, Irey, and Freeze)

        88.     Plaintiff Porreca hereby incorporates the allegations of paragraphs 1 through 87 by

reference, as if fully set forth below.

        89.     Defendants AEH, Carney, Irey, and Freeze have failed to make any payments under

the AEH Note.

        90.     Defendants AEH, Carney, Irey, and Freeze owe Plaintiff Porreca at least $150,000

in principal and “earned fees,” plus interest based on default of 13.5 % per year.

        91.     Due to such breach and default, Plaintiff Porreca has suffered damage of at least

$150,000.

                                            COUNT VI
                             NEGLIGENT MISREPRESENTATION
                           (Defendants AEH, Carney, Irey, and Freeze)

        92.     Plaintiff Porreca hereby incorporates the allegations of paragraphs 1 through 91 by

reference, as if fully set forth below.




                                                 22
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 23 of 31



       93.     In offering to sell the Membership Agreement and AEH Note to Plaintiff Porreca,

Defendants AEH, Carney, Irey, and Freeze failed to provide material information to Plaintiff

Porreca to induce him to invest, including but not limited to:

               a.      Defendant Carney’s criminal conviction;

               b.      Defendant Freeze’s FINRA Suspension;

               c.      Defendant Freeze’s FINRA Bar;

               d.      That the Membership Agreement and AEH Note were “securities” which

               was neither registered nor exempt from registration as required by the SEC and the

               West Virginia Securities Commission;

               e.      That Defendant AEH, through at least Defendant Carney, was purportedly

               attempting to repay AEH investors by engaging in a fraudulent “prime bank-trading

               platform;”

               f.      That Defendant AEH could not generate enough income to make payments

               to Plaintiff Porreca under the Membership Agreement and AEH Note; and

               g.      That, upon information and belief, none of the current or previous investors

               of AEH had received payments equal to those promised in their respective

               promissory notes.

       94.     Plaintiff Porreca detrimentally and justifiably relied upon the information provided

by Defendants but as an unsophisticated investor did not understand or have the requisite

knowledge to know that there were material omissions. Had Defendants AEH, Carney, Irey, and




                                                 23
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 24 of 31



Freeze made the statements set forth above, Plaintiff Porreca would not have agreed to invest in the

Membership Agreement and AEH Note.

        95.     Defendants AEH, Carney, Irey, and Freeze’s omissions to state material facts in

connection with the AEH Note caused Plaintiff Porreca to suffer damages of at least the principal

amount of the Membership Agreement and AEH Note plus interest.

        96.     Defendants AEH, Carney, Irey, and Freeze are liable jointly and severally to

Plaintiff Porreca for the consideration paid by the Plaintiff for the Membership Agreement and

AEH Note, with interest thereon.

                                               COUNT VII
                                FRAUDULENT MISREPRESENTATION
                               (Defendants AEH, Carney, Irey, and Freeze)
        97.     Plaintiff Porreca hereby incorporates the allegations of paragraphs 1 through 96 by

reference, as if fully set forth below.

        98.     In offering to sell the AEH Note to Plaintiff Porreca, Defendants AEH, Carney, Irey,

and Freeze knowingly failed to provide material information to Plaintiff Porreca to induce him to

invest in the Membership Agreement and AEH Note, including but not limited to:

                a.      Defendant Carney’s criminal conviction;

                b.      Defendant Freeze’s FINRA Suspension;

                c.      Defendant Freeze’s FINRA Bar;

                d.      That the Membership Agreement and AEH Note were “securities” which

                were neither registered nor exempt from registration as required by the SEC and the

                West Virginia Securities Commission;

                                                 24
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 25 of 31



               e.     That Defendant AEH, through at least Defendant Carney, was purportedly

               attempting to repay AEH investors by engaging in a fraudulent “prime bank trading

               platform;”

               f.     That Defendant AEH could not generate enough income to make payments

               to Plaintiff Porreca under the Membership Agreement and AEH Note; and

               g.     That, upon information and belief, none of the current or previous investors

               of AEH had received payments equal to those promised in their respective

               promissory notes.

       99.     Plaintiff Porreca detrimentally and justifiably relied upon the information provided

by Defendants, but as an unsophisticated investor did not understand or have the requisite

knowledge to know that there were material omissions. Had Defendants AEH, Carney, Irey, and

Freeze made the statements set forth above, Plaintiff Porreca would not have agreed to invest in the

Membership Agreements and AEH Note.

       100.    Defendants AEH, Carney, Irey, and Freeze’s omissions to state material facts in

connection with the Membership Agreement and AEH Note caused Plaintiff Porreca to suffer

damages of at least the principal amount of the Membership Agreement and AEH Note plus interest.

       101.    Defendants AEH, Carney, Irey, and Freeze are liable jointly and severally to

Plaintiff Porreca for the consideration paid by the Plaintiff for the Membership Agreement and

AEH Note, with interest thereon.




                                                25
          Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 26 of 31



                                              COUNT VIII

                                 NEGLIGENT MISREPRESENTATION

                           (Defendants DMC, DMC Bradley, Hammond, and
                                                 Toprani)

        102.    Plaintiff Porreca hereby incorporates the allegations of paragraphs 1 through 101 by

reference, as if fully set forth below.

        103.    One who, in the course of his business, profession or employment, supplies false,

incomplete and inaccurate information for the guidance of others in their business transactions, is

subject to liability for pecuniary loss caused to them by their justifiable reliance upon the

information, if the person fails to exercise reasonable care or competence in obtaining or

communicating the information.

        104.    Upon information and belief, Defendants DMC, DMC Bradley, and Toprani

represented Defendants AEH in the offering of promissory notes to investors and drafted the

Memorandum of Understanding and, upon information and belief, the Membership Agreements

and AEH Notes.

        105.    The Membership Agreements and AEH Notes failed to disclose the following

material information:

                a.      Defendant Carney’s criminal conviction;

                b.      Defendant Freeze’s FINRA Suspension;

                c.      Defendant Freeze’s FINRA Bar;




                                                 26
           Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 27 of 31



                 d.     That they were “securities” which were neither registered nor exempt from

                 registration as required by the SEC and the West Virginia Securities Commission;

                 e.     That Defendant AEH, through at least Defendant Carney, was purportedly

                 attempting to repay AEH investors by engaging in a fraudulent “prime bank trading

                 platform;”

                 f.     That Defendant AEH could not generate enough income to make payments

                 to Plaintiff Porreca under the Membership Agreement and AEH Note; and

                 g.     That none of the current or previous investors of AEH had received payments

                 equal to those promised in their respective promissory notes.

        106.     Defendants DMC, DMC Bradley, and Toprani knew or should have known of the

information set forth above and failed to exercise reasonable care in communicating the information

to Plaintiff .

        107.     Defendants DMC, DMC Bradley, Hammond, and Toprani participated in the false

“updates” and intimidation tactics set forth in paragraphs 42 through 50 above, which acted to deter

AEH investors from investigating the legitimacy of the AEH investment and uncovering the fraud.

        108.     Had the fraud been uncovered, Plaintiff Porreca would not have invested in

Defendant AEH.

        109.     Defendants DMC, DMC Bradley, Hammond, and Toprani knew or should have

known that the AEH Notes were required to be registered with the SEC and the West Virginia

Securities Commission.




                                                  27
            Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 28 of 31



          110.   Defendants DMC, DMC Bradley, Hammond, and Toprani are therefore liable

jointly and severally for the damages caused to Plaintiff Porreca.

                                             COUNT IX

                                          NEGLIGENCE

                            (Defendants DMC, DMC Bradley, Hammond, and
                                                  Toprani)

          111.   Plaintiff Porreca hereby incorporates the allegations of paragraphs 1 through 110 by

reference, as if fully set forth below.

          112.   Defendants DMC, DMC Bradley, Hammond, and Toprani were in an advantageous

position to discover the fraud being perpetrated by Defendants AEH, Carney, Irey, and Freeze. In

view of the numerous red flags described in this Complaint, a reasonable person in the same or

similar circumstance would have discovered the fraud.

          113.   Defendants DMC, DMC Bradley, Hammond, and Toprani owed a duty to Plaintiff

Porreca and other AEH investors due to Defendants’ involvement in the solicitation of investors

and the false information and intimidation tactics employed by Defendants AEH, Carney, Irey, and

Freeze.

          114.   Due to the negligence of Defendants DMC, DMC Bradley, Hammond, and Toprani,

the fraud perpetrated by Defendants AEH, Carney, Irey, and Freeze continued and resulted in the

proximate cause of Plaintiff Porreca’s damages.

          115.   Defendants DMC, DMC Bradley, Hammond, and Toprani are therefore liable

jointly and severally for the damages caused to Plaintiff Porreca.


                                                  28
             Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 29 of 31




                                         Prayer For Relief

        WHEREFORE, Plaintiff respectfully prays that he be awarded:

        A.      Judgment on the AEH Note in the amounts due and owing thereon, including

interest;

        B.      Actual damages to be proved at trial;

        C.      Punitive Damages

        D.      All costs and expenses, including without limitation reasonable attorneys’ fees and

expenses;

        E.      Such other and further relief that the Court deems just and proper.




        Dated: July 17, 2019                            /s/   Scott A. Lane

                                                        Scott A. Lane
                                                        Pa. I.D. 51124
                                                        The Law Office of Scott A. Lane, LLC
                                                        P.O. Box 368
                                                        Ingomar, PA 15127
                                                        (412) 780-5240
                                                        scott@scottlanelaw.com



                                                        /s/ Alice L. Stewart

                                                        Alice L. Stewart
                                                        Pa. I.D. 77649
                                                        P.O. Box 7226
                                                        Pittsburgh, PA 15213
                                                        (412) 624-7857
                                                        als234@pitt.edu

                                                 29
Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 30 of 31




                                  /s/   Michael A. Nagy

                                  Michael A. Nagy
                                  Pa. I.D. 208955
                                  The Law Office of Michael A. Nagy, LLC
                                  175 Shady Lane
                                  Apollo, PA 15613
                                  (724) 713-8228
                                  michael@michaelanagylaw.com

                                  Counsel for Plaintiff Donald V. Porreca




                             30
Case 2:19-cv-00854-AJS Document 1 Filed 07/17/19 Page 31 of 31




                             31
